Kapper, J.
(dissenting). The prosecution contend that the testimony of Moore’s bank account was admissible “ as part of the proof that Moore was, in fact, a member of the conspiracy,” and that “ Moore’s bank deposits were admissible as some evidence, along with all the other evidence in the case, including Moore’s recommendations, that Phillips had, bribed Moore as an act in furtherance of the common conspiracy between Phillips, Connolly and Seely.” The evidence must, therefore, be deemed to have been offered and received as being competent evidence tending to prove Connolly and Seely guilty as charged. The record is concededly silent as to the source of this bank account. If the evidence was competent, I am unable to discern why like testimony could not be offered against numerous other public officers who had a duty in connection with the approval of contracts for sewer work and the payment of the cost thereof. Such approval of, or participation in furthering the contracts, susceptible in itself of the inference of an innocent act, is sought to be fortified as a corrupt act .by testimony of a bank account of one of the so-called co-conspirators, not on trial, where there is no proof from which it could be found, apart from speculation, that the money was corruptly acquired. No legal question can arise that one not named in an indictment may be proved to be a co-conspirator. Does this proof of “ sudden enrichment ” have, in the circumstances, the probative force claimed for it? Evidence of so-called “ sudden enrichment ” has never been admitted, as I understand it, except as a “ circumstance of suspicion ” always subject to explanation. As was said in Martin v. State (104 Ala. 71, 77): “ The fact is open to explanation, and all unfavorable inferences arising from it may be removed by tracing the change to any source consistent with the hypothesis of innocence.” Or, as declared in Boston & Worcester B. R. Gorp. v. Dana (1 Gray, 83, 103), such evidence “ unexplained ” has a tendency to implicate. In Williams v. United, States (168 U. S. 382) it was pointed out that there was nothing requiring the defendant “ to explain how he acquired the moneys,” notwithstanding which “ the jury were in effect told,” as the court say, “ that the failure of the accused to explain how he came by those sums, aggregating nearly five thousand dollars, was a circumstance tending to show *198that if he had given that explanation it would have operated to his prejudice in meeting the particular charges.” Indeed, the learned Attorney-General points out as a basic reason why proof of defendant Connolly’s financial transactions had such a probative force as gave rise to an unfavorable inference against him, that when he was a witness in his own behalf he failed “ to explain ” his financial transactions and the source of such moneys. In fact, no authority is referred to that accords to such proof any greater force than that it is a circumstance open to explanation.
No proof was adduced to show that the sums to Moore’s credit in the bank were derived from any fraud practiced upon the city. That such was the fact was purely an inference predicated upon the magnitude of the deposits as contrasted with his proved earning capacity. This inference or presumption, even as against Moore, was rebuttable, as are all inferences and presumptions. The deposits may have represented legitimate business transactions; they may have represented an inheritance, a legacy or a gift inter vivos, or they may have been derived from some fraud practiced upon the city or some one else. Even if the evidence were admissible against Moore, the inference to be drawn therefrom is based upon the uncertain premise of an undisclosed source.
Moore, Connolly and Seely were claimed to be joint conspirators, and any act of Moore in furtherance of the conspiracy would be admissible against the other two. But no such act was proven by the bank account. The moneys found on deposit to Moore’s credit were not proven to have been derived from a fraud practiced upon the city in furtherance of the conspiracy, for these moneys may have sprung from an honest source. At the most they gave rise to an inference; they did not prove an act. In the law of conspiracy there is no rule that a rebuttable inference of the guilt of one conspirator, predicated solely upon conduct or circumstances concerning him alone, give rise to a similar inference of guilt against another alleged conspirator. The act of one is the act of all, but an inference against one is not an inference against all. The possession and deposit of these moneys by Moore may have created a permissible inference against him, but not against Connolly and Seely, who are not connected with their origin, who did not possess them and who did not deposit them. To base an inference upon an inference and a conclusion upon a conclusion violates a fundamental rule of evidence applicable alike to all'branches of the law. Neither an inference of law nor of fact may be based upon another inference, which in turn is predicated upon uncertain premises. An inference based upon the unexplained source of bank deposits, even if admissible against Moore, the depositor, cannot give rise *199to an inference against Connolly and Seely. In Lamb v. Union R. Co. (195 N. Y. 260, 266) it was said: “It is a well-settled rule of law that you cannot base inference upon inference. (O’Gara v. Eisenlohr, 38 N. Y. 296; Ruppert v. Brooklyn H. R. R. Co., 154 N. Y. 90.) Every inference must stand upon some clear, direct evidence, and not upon some other inference or presumption.” Moore was not on trial and was not called upon to defend himself. Certainly the defendants on trial were not called upon to explain Moore’s bank account, admitted, according to the prosecution, as evidence that Phillips had bribed Moore. If the inference of guilt was permissible against Moore, it was solely because of the magnitude of his bank deposits, a circumstance which concerned him alone. Under all settled principles such an inference against Moore would not support a further inference against Connolly and Seely, who were strangers to the circumstance which supported the inference against Moore. The evidence seems to me to have been inadmissible for any purpose against the defendants on trial. It permitted the jury to speculate as to Moore’s guilt and to base their speculation upon a circumstance capable of an innocent explanation, and then to speculate further and conclude that because Moore was probably guilty, Connolly and Seely also were probably guilty. It permitted a subsequent inference to be based upon a prior inference, which itself was predicated upon an uncertain premise. On this trial it could not have been judicially determined as against Moore that these moneys were derived from a fraud practiced upon the city and, therefore, that he had performed an act in furtherance of the conspiracy. This necessarily follows from the fact that Moore was not on trial. He did not have his day in court with an opportunity for explanation. The impossibility of a binding judicial finding of Moore’s guilt of an act of fraud in this respect, based upon facts and circumstances creating a rebuttable inference against him, necessarily renders the same facts and circumstances inadmissible as against Connolly and Seely. As against Moore, who is not on trial, the presumption is that the moneys deposited by him were honestly acquired.
It is also urged that the proof went no further than to permit a consideration of its weight by the jury who could disregard it. Can we say they did? If they did not, then they found Phillips had bribed Moore. Was not this the sheerest speculation? The testimony thus discussed seems to me to have been incompetent and the error in its admission prejudicial requiring a new trial.
“ Error is substantial when we can say that it tended to influence the verdict.” (People v. Sobieskoda, 235 N. Y. 411, 420.)
Judgment of conviction, and orders denying motions in arrest of judgment and to set aside verdict, affirmed.